Citation Nr: 1047489	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  99-16 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether the Veteran filed a timely notice of disagreement to 
the April 1983 rating decision that denied service connection for 
a psychiatric disorder. 

2.  Entitlement to an effective date earlier than July 19, 1993, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).

3.  Whether there was clear and unmistakable error (CUE) in an 
April 1983 rating decision that denied entitlement to service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Brian P. Anderson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Board notes that the issues of entitlement to an earlier 
effective date and whether there was CUE in an April 1983 rating 
decision were previously before the Board in February 2001, at 
which time the matter was remanded for additional development.  
The case was returned to the Board, and, in an August 2002 
decision, the Board denied the issues on the merits.  

Following the Board's August 2002 denial, however, the Veteran 
filed a timely appeal of the Board's decision with the U.S. Court 
of Appeals for Veterans Claims (Court).  While the Court 
initially affirmed the Board's decision, the case was then 
appealed to the U.S. Court of Appeals for the Federal Circuit, 
which vacated the Court's order affirming the BVA's decision and 
remanded the matter for further consideration consistent with its 
decision, which indicated that the aforementioned issues were not 
ripe for consideration.  Significantly, the Federal Circuit 
determined that there was an intertwined issue that was raised by 
the record that must first be adjudicated:  whether the Veteran 
had submitted a timely notice of disagreement to the April 1983 
rating decision, to include whether or not 38 C.F.R. § 3.109(b), 
which provides an extension of time to file in the appellate 
process for good cause shown, applies to this case.  Accordingly, 
the Court issued a pass-through remand, consistent with the 
Federal Circuit's remand instructions, and directed the Board to 
first consider whether the Veteran may have submitted a timely 
notice of disagreement and, if not, whether 38 C.F.R. § 3.109(b) 
applies.  

The Board further finds that, because the Court directed the 
Board to consider the underlying preliminary issue (whether the 
Veteran filed a timely notice of disagreement to the April 1983 
rating decision that denied service connection for a psychiatric 
disorder) de novo, the Board may proceed with an adjudication of 
this matter at this time.  See 38 U.S.C.A. § 20.101(d) 
(indicating that the Board may address a question pertaining to 
its jurisdictional authority to review a particular case, 
including, whether the timeliness and adequacy of a document as a 
notice of disagreement, at any stage in a proceeding before it, 
regardless of whether the agency of original jurisdiction 
addressed such a question). 

The issues of entitlement to an effective date earlier than July 
19, 1993, for the grant of service connection for PTSD and 
whether there was CUE in an April 1983 rating decision are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  On April 11, 1983, the Veteran was sent notice of the RO's 
decision to deny service connection for a psychological disorder 
to include "post traumatic stress neurosis"; that notice letter 
advised the Veteran of his appellate rights.

2.  The Veteran did not file a timely notice of disagreement 
(NOD) within the one-year time period (from April 11, 1983, to 
April 11, 1984) following notification of the April 1983 rating 
decision, and good cause has not been shown as to why the Veteran 
could not have filed a timely NOD within the applicable time 
period.




CONCLUSION OF LAW

The Veteran did not file a timely NOD in response to the April 
1983 rating decision that denied service connection for a 
psychological disorder.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.109(b), 19.25, 20.200, 20.201, 
20.302; 20.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the 
notice requirements of the VCAA apply to all five elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

With regard to the issue of whether the Veteran filed a timely 
notice of disagreement, however, governing law and regulations 
provide that VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such assistance 
would aid in substantiating the claim (i.e., there can be no 
entitlement to the benefit as a matter of law). 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d) (2010).  The U.S. Court of 
Appeals for Veterans Claims (Court) has further held that VCAA 
does not apply where the law, and not the evidence, is 
dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  As will be discussed below in greater detail, the 
law is dispositive of the issue of whether a timely notice of 
disagreement was filed in response to the April 1983 rating 
decision that denied service connection for a psychological 
disorder, and the VCAA does not apply.  

Timeliness of Notice of Disagreement

Pursuant to 38 U.S.C.A. § 7105(a) (West 2002), a request for 
appellate review by the Board of a decision by the RO is 
initiated by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case has been 
furnished.  See also 38 C.F.R. § 20.200 (2010).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the RO within one year from 
the date that the RO mailed the notice of the determination.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302 (2010).  The date of 
mailing of the letter of notification will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. 
§ 20.302(a) (2010).

An NOD must express disagreement with a determination of the 
agency of original jurisdiction and express a desire to contest 
the result.  38 C.F.R. § 20.201 (2010). While special wording is 
not required, the NOD must be in terms that can reasonably be 
construed as disagreement with the determination and a desire for 
appellate review.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.201 (2010); see also Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002).

Pursuant to 38 C.F.R. § 3.109 (2010), time limits for filing may 
be extended in some cases on a showing of "good cause."  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.  There is no legal entitlement to 
an extension of time; rather, 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of VA. Corry v. Derwinski, 3 Vet. 
App. 231, 235 (1992).

In this case, the RO denied entitlement to service connection for 
a psychiatric disorder in an April 1983 rating decision.  The 
Veteran received notification of this decision on April 11, 1983.  
Accordingly, he had one year from April 11, 1983, to submit a NOD 
in order to appeal the decision.  Further, the April 1983 notice 
letter provided him advised him of his right to appeal the 
decision, and expressly notified him that he had one year to 
appeal the decision to the Board and that he could "start the 
appeal process by filing a Notice of Disagreement."  

The Veteran alleges that he filed a timely NOD to the April 1983 
rating decision with his accredited representative at that time, 
the Military Order the Purple Heart (MOPH), who advised him that 
they would submit the NOD on his behalf.  See Hearing Transcript 
(T.) at p. 6, 25.  During the October 2010 hearing, the Veteran 
conceded that he did not file his NOD directly with VA but rather 
that he "assumed" that MOPH would act on his behalf.  T. at p. 
14, 16.  Unfortunately, however, there is no indication that VA 
received any such disagreement from MOPH or from the Veteran 
himself within the one-year period following the RO's denial.  In 
deciding this case based on its application of the law to the 
pertinent facts, the Board notes that the "date of receipt" is 
defined to mean the date on which a claim, information, or 
evidence was received by VA, except as to specific provisions for 
claims received in the State Department, the Social Security 
Administration, or the Department of Defense.  38 C.F.R. § 3.1(r) 
(2010).  Accordingly, based on the definition of "date of 
receipt" as specified by 38 C.F.R. § 3.1(r), as well as the fact 
that the April 1983 notice letter from the RO to the Veteran 
expressly stated that an NOD may be filed by "writing a letter 
to this office stating that you wish to appeal," the submission 
to and receipt of an NOD by the representative does not meet the 
definition of receipt for VA purposes.  

In reviewing the evidence of record submitted during the 
applicable one-year time period following the April 1983 rating 
decision, between April 11, 1983, and April 11, 1984, the only 
documentation received by VA consisted of a VA Form 60-5572, 
Record of Disclosure of Information Under the Privacy Act for 
service medical records provided under authorization of the 
Veteran to the University of California.  Significantly, the RO 
received no other written communications between April 11, 1983, 
and April 11, 1984, expressing disagreement with the April 1983 
rating decision that could be reasonably be construed as an NOD.  
It was not until June 1985, after the one-year time period, 
wherein the Veteran wrote directly to VA and asked about the 
status of his claim for PTSD and communicated his disagreement 
with the April 1983 rating decision.

The Board has also considered whether the one-year time limit for 
filing a NOD should be extended in the present instance under 
3.109(b), which provides, in pertinent part, that time limits 
within which claimants or beneficiaries are required to act to 
perfect a claim or challenge an adverse VA decision may be 
extended for good cause shown.  In this case, the Veteran and his 
representative argue that his underlying PTSD impacted his 
ability to meet the VA deadlines to file his appeal.  See T. at 
p. 22, 25.  However, according to the Veteran, he did not inquire 
as to the status of his claim prior to 1985 because he did not 
want to talk about his disorder with anyone and assumed that MOPH 
was working on his behalf.  T. at p. 18.  He explained that, 
because of a negative experience during his VA examination in 
1983, he "gave up on the VA," and that even though he told MOPH 
to file a notice of disagreement, he "lost hope in the VA."  
The Board finds however, that even conceding that he submitted a 
NOD to MOPH within the stated time frame, his reluctance to 
follow-up with this request, or to submit a written statement 
directly to VA within the applicable time period, because he was 
disenfranchised with VA does not amount to good cause as is 
necessary to extend the one-year time limitation.

Significantly, although the Veteran indicated that he had moved 
twice during the one year following the April 1983 rating 
decision, he was never homeless.  T. at p. 11.  Further, the fact 
that the Veteran had been represented by MOPH during this time 
frame negates the argument that the Veteran did not understand 
the necessity of having to file an NOD in response to the April 
11, 1983, notice letter.  See Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (noting that representation is a factor that must 
be considered when determining whether that appellant has been 
prejudiced by a notice error).  To the contrary, the Veteran 
demonstrated that he was, in fact, aware of the procedures he 
needed to take to perfect his appeal, as he indicated that he 
himself directed MOPH to file a notice of disagreement on his 
behalf.  Because he was not incapacitated or otherwise rendered 
incapable of submitting a written statement of disagreement prior 
to April 11, 1984, the Board finds "good cause"  has not been 
shown to extend the one-year time limit in this case.

The Board is sympathetic to the Veteran's arguments but, 
unfortunately, is unable to provide a legal remedy.  See Owings 
v. Brown, 8 Vet. App. 17, 23 (1995) (quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992) ("This Court must interpret the law 
as it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular [claimant].'")).   Because the Veteran's NOD 
was not received by VA within the one-year time period following 
the issuance of the April 1983 rating decision, it was untimely.  
As a consequence, his claim fails because of absence of legal 
merit or lack of entitlement under the law, and the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The Veteran did not file a timely notice of disagreement to the 
April 1983 rating decision that denied service connection for a 
psychiatric disorder.


REMAND

Unfortunately, with regard to the issues of whether the Veteran 
is entitled to an effective date earlier than July 19, 1993, for 
the grant of service connection for PTSD and whether there was 
clear and unmistakable error (CUE) in an April 1983 rating 
decision, a remand is required.  Specifically, further 
development is warranted as certain action requested in the 
Board's previous February 2001 remand that has not been performed 
in full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand 
by the Board confers on an appellant the right to VA compliance 
with the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms).

In the February 2001 remand, the Board requested that the RO 
review the claims folder for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and implement any actions necessary 
for compliance.  With regard to the Veteran's earlier effective 
date claim, however, the Board finds that compliant notice has 
not yet been provided to the Veteran.  Proper notice from VA must 
inform the claimant of any information and medical or lay 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the notice requirements of 
the VCAA apply to all five elements of a service-connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id. 
at 486.  

Here, the Board acknowledges that the Veteran was provided with 
general VCAA notice in May 2001.  Incidentally, whether this 
notice was provided to the Veteran as a result of the February 
2001 remand or in conjunction with his unrelated pending claim 
for entitlement to a total rating based on individual 
unemployability (TDIU), remains unclear.  In any event, the May 
2001 notice, while it appears to advise the Veteran of what 
evidence that VA will seek to provide and the type of evidence 
that he is expected to provide, is devoid of any general notice 
of what evidence is necessary to substantiate his effective-date 
claim.  Rather, only the elements for establishing entitlement to 
service connection were explained.  As he has not been provided 
with notice of the type of evidence necessary to establish an 
effective date, the Board's February 2001 remand directive has 
not been substantially complied with, especially in light of the 
Dingess requirements.  Indeed, much of the current case law 
pertaining to VA's duties to notify and assist were not in 
existence when this matter was last before the Board.  

As stated above, a remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The U.S. Court of Appeals for Veterans Claims has 
addressed this issue in Stegall v. West, 11 Vet. App. 268 (1998), 
wherein it states that where the remand orders of the Board are 
not fully implemented, the Board itself errs in failing to insure 
compliance.  Therefore, the case must again be remanded for 
compliance with the Board's February 2001 remand.  

With regard to his claim for CUE, the Board notes that VCAA 
notice is not required for review of a prior final regional 
office decision on the basis of CUE.  See Parker v. Principi, 
15 Vet. App. 407 (2002).  However, to decide his claim for CUE 
prior to the adjudication of his earlier effective date claim 
would be premature at this juncture, as a grant of an earlier 
effective date prior to the April 1983 decision for the grant of 
service connection for PTSD would make his claim for CUE in that 
decision moot.  These issues are inextricably intertwined and, 
therefore, adjudication of his CUE claim must also be deferred 
pending completion of the procedural development outlined below.

Accordingly, the case is remanded for the following actions:

1.  The Veteran should be provided with with 
notice which complies with 38 U.S.C.A. § 
5103(a) as to his claim of legal entitlement 
to an earlier effective date for the grant of 
service connection for PTSD.

2.  Thereafter, the claims for entitlement to 
an earlier effective date and for CUE in the 
April 1983 rating decision should be 
readjudicated by the RO, with consideration 
of all evidence received since the December 
2001 supplemental statement of the case.  If 
the benefit sought on appeal is not granted, 
a supplemental statement of the case shall be 
issued and the Veteran and his representative 
should be provided an opportunity to respond 
in accordance with applicable statutes and 
regulations.  The case should be then 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009)




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


